DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2. 	Applicant's arguments filed 07/30/2021 have been fully considered but they are moot and not persuasive with respect to the arguments that Lee fails to teach or cure the deficiencies of Yamagishi, i.e., “receiving, from a network, control information on a physical downlink control channel (PDCCH) addressed by a paging radio network temporary identity (P-RNTI) without associated paging message”.
	The examiner respectfully disagrees because Lee teaches a WTRU receives a signal in a downlink control channel derived from a paging radio network temporary identifier (P-RNTI) without associated paging message (Lee, see claim 1), therefore Lee teaches and discloses the argued limitations above, i.e., “receiving, from a network, control information on a physical downlink control channel (PDCCH) addressed by a paging radio 

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of 


7. 	Claim(s) 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagishi et al. (Publication No. US 2011/0086608) and further in view of Lee et al. (Patent No. US 10,555,244).
	Regarding claim 1, (Currently Amended) Yamagishi teaches a  method performed by a wireless device in a wireless communication system (Yamagishi, the Abstract), the method comprising:
 	receiving, from a network, control information on a physical downlink control channel (PDCCH) wherein the control information comprises first information for a system information (SI) update indication (Yamagishi, pp [49]-[50], [52]: mobile station UE receives notification system information MIB/SIB1 at modification period MP (n)), and second information for at least one of an earthquake and tsunami warning system (ETWS) Yamagishi, pp [49]-[50], [52]: mobile station UE detects and receives ETWS/PWS indicator via a PDCCH);  
 	receiving, from the network, first system information related to the SI update based on receiving the information informing the SI update indication (Yamagishi, pp [49]-[50], [52]: mobile station UE receives notification system information MIB/SIB1 at modification period MP (n)); and 
 	receiving, from the network, second system information related to at least one of the ETWS notification or the CMAS notification (Yamagishi, pp [49]-[50], [52]: mobile station UE detects and receives ETWS/PWS indicator via a PDCCH).
	Yamagishi does not teach “without associated paging message” in the context of “receiving, from a network, control information on a physical downlink control channel (PDCCH) addressed by a paging radio network temporary identity (P-RNTI) without associated paging message”. 
	Lee teaches “receiving, from a network, control information on a physical downlink control channel (PDCCH) addressed by a paging radio network temporary identity (P-RNTI) without associated paging message” (Lee, Claim 1). 

 	Regarding claim 15, (Currently Amended) Yamagishi teaches a  wireless device in a wireless communication system (Yamagishi, the Abstract, Figure 3), the wireless device comprising: 
 	a memory; a transceiver (Yamagishi, Figure 3); and 
 	at least one processor, coupled to the memory and the transceiver, configured to control the transceiver to: (Yamagishi, Figure 3): 

 	wherein the control information comprises first information for a system information (SI) update indication (Yamagishi, pp [49]-[50], [52]: mobile station UE receives notification system information MIB/SIB1 at modification period MP (n)), and second information for at least one of an earthquake and tsunami warning system (ETWS) notification or a commercial mobile alert system (CMAS) notification (Yamagishi, pp [49]-[50], [52]: mobile station UE detects and receives ETWS/PWS indicator via a PDCCH);  
 	receiving, from the network, first system information related to the SI update based on receiving the information informing the SI update indication (Yamagishi, pp [49]-[50], [52]: mobile station UE receives notification system information MIB/SIB1 at modification period MP (n)); and 
 	receiving, from the network, second system information related to at least one of the ETWS notification or the CMAS notification (Yamagishi, pp [49]-[50], [52]: mobile station UE detects and receives ETWS/PWS indicator via a PDCCH).
 	Yamagishi does not teach “without associated paging message” in the context of “receiving, from a network, control addressed by a paging radio network temporary identity (P-RNTI) without associated paging message”. 
	Lee teaches “receiving, from a network, control information on a physical downlink control channel (PDCCH) addressed by a paging radio network temporary identity (P-RNTI) without associated paging message” (Lee, Claim 1). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Yamagishi by incorporating teachings of Lee, method and system for exchanging communication information between a wireless device WTRU and a radio access network RAN in coverage enhance mode wherein system information messages and other emergency messages, e.g., an Earthquake Tsunami Warning System (ETWS), Commercial Mobile Alert Service (CMAS), and/or Extended Access Barring (EAB) parameters) are exchanged in specific frames by scheduled periodic requirements in downlink channels PDCCH and PDSCH without associated paging message thus providing prompt and efficient communications during information transmitting and receiving between a wireless device WTRU and a radio access network RAN.
(Lee, the Abstract).
 	Regarding claim 3, (Original) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the wireless device operates with narrower bandwidth than a cell bandwidth (Lee, Col. 31 Lines 20-45, Col. 32 Lines 48-60).   
 	Regarding claim 5, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the control information is received in a current modification period, and wherein the first system information is received in a next modification period (Yamagishi, pp [6]-[8], [46]-[49]). 
 	Regarding claim 6, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the first system information corresponds to one of system information blocks (SIBs) other than SIB10, SIB11, SIB12 or SIB14 (Yamagishi, pp [4], [31], [41], [46]-[49]). 
 	Regarding claim 7, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the control information is received in a current modification period (Yamagishi, pp [6]-[8], [46]-[49]; and Lee, Col. 8 Lines 5-55), and 
Yamagishi, pp [6]-[8], [46]-[49]; and Lee, Col. 8 Lines 5-55). 
 	Regarding claim 8, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the second system information corresponds to a SIB carrying at least one of an ETWS message or a CMAS message (Yamagishi, pp [48]-[55]).  
 	Regarding claim 10, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 7, wherein the control information informs when or where system information is scheduled (Yamagishi, pp [6]-[8], [35]-[36]). 
 	Regarding claim 11, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the control information informs whether system information is updated or not (Yamagishi, pp [6]-[8], [35]-[36]).
 	Regarding claim 12, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, wherein the control information informs downlink (DL) resources and a modulation and coding scheme (MCS) used for transmission of system information (Lee, Col. 23 Lines 38-48). 
Lee, Col. 26 Lines 1-31).
 	Regarding claim 14, (Previously Presented) Yamagishi, as modified by Lee, teaches the method of claim 1, further comprising receiving a SIB1 which includes scheduling information of the system information from the network (Yamagishi, pp [4], [31], [35]).	 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 






/HUY C HO/Primary Examiner, Art Unit 2644